



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
Exhibit 10.4


License and Technology Transfer Agreement




LICENSED TECHNOLOGY: AADC Gene Therapy










Licensor:             National Taiwan University
Inventor:             Professor Wuh-Liang (Paul) Hwu
Licensee:             Agilis Biotherapeutics, LLC
NTU Contract No.: __________________






All results from conducted research and development belong solely to National
Taiwan University.







--------------------------------------------------------------------------------


Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





License and Technology Transfer Agreement
(the “Agreement”)
Effective Date: December 23, 2015
Parties to Agreement:
National Taiwan University                            (hereinafter “Party A”)
Professor Wuh-Liang (Paul) Hwu                         (hereinafter “Party B”)
Agilis Biotherapeutics, LLC                             (hereinafter “Party C”)
WHEREAS, Party B has already developed, invented, and/or made practical
technology through utilizing resources and research facilities provided by Party
A.
WHEREAS, Party A owns all intellectual property directly or indirectly related
to the Technology as defined in Article 2.
WHEREAS, Party A desires to grant Party C a license to use or implement the
Technology in the territories as defined below as currently existing Technology
as well as to be further developed as described herein.
WHEREAS, the Parties entered into a certain Collaborative Research Agreement
dated as of September 30, 2015 (the “Research Agreement”), and Party C is
funding the research and development of the Technology that is being exclusively
licensed to Party C in accordance with the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, including the herein
promises, agreements, representations and warranties, the receipt of legal
sufficiency of which is hereby acknowledged, accepted and agreed to, the
Parties, intending to be legally bound, hereby agree as follows:




Confidential    Page 1    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





Article 1: Technology; Title and Ownership
1.1
This Technology is in existence and also being developed and invented by Party B
and Party C in the course of the execution of a Collaborative Research Agreement
dated as of September 30, 2015 (hereinafter the “Research Agreements”). All of
the intellectual property, data and research results are collectively referred
to as the “Research Results”). Subsidized Research Project “Collaborative
Research Agreement” (project number: [**]). Party A owns all rights, title, and
interest in the Technology as well as all intellectual property rights vested
therein.

Article 2: Construction and Definitions
2.1
“Technology” means any and all intellectual property (including all patents
patent applications any continuations, divisional, and continuations in-part,
any reissues, re-examinations, extensions or substitutions of the patents, and
the relevant international equivalents), data, CMC records, documents,
confidential information, materials and know-how pertaining to the AADC gene
therapy product and existing on the date of this Agreement and otherwise
relating to the Research Results as detailed in Attachment I and Research
Agreement. The Parties acknowledge and agree that a portion of the Technology
exists as of the Effective Date and a portion of the Technology will be
developed and created as the work under the Research Agreement is completed.
Accordingly, the Parties agree that Attachment I will automatically be amended
and supplemented, from time to time as the Research Agreement is completed and
all additional Technology will be automatically added to Attachment I. For
convenience, Section A of Attachment I contains a listing of the existing
Technology and Section B of Attachment I lists all of Technology developed to
date pursuant to the Research Agreement. Section B of Attachment I will be
updated from time to time.

2.2
Intentionally Omitted.

2.3
“Licensed Area” means all countries of the world.

2.4
“Effective Date” means December 23, 2015.

2.5
“Due Date” means [**] after the Effective Date.



Confidential    Page 2    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





2.6
Scope of Licensed Implementation: The exclusive license covers the Technology,
which is all intellectual property, data, CMC records, documents, materials,
trade secrets, confidential information and know-how pertaining to the AADC gene
therapy product existing as of the Effective Date and otherwise relating to the
Research Results and Research Agreement. Party C is hereby granted an exclusive,
perpetual license with the right to grant sub-licenses through all tiers, to
research and use the Technology and to develop, have developed, make, have made,
manufacture, have manufactured, use, sell, have sold, offer for sale, import for
the above purposes and market Licensed Products which are made, invented,
developed, or incorporated by or with the Technology in the Licensed Area.

2.7
Licensed Product: AADC gene therapy and related products which are made,
invented, developed, incorporated by or with developed from utilizing the
Technology.

2.8
“License Period” means the duration of the exclusive license granted by this
Agreement.

2.9
License Method: This Agreement grants an exclusive, perpetual license, provided
that Party A may still implement the Licensed Technology for internal,
non-commercial purposes only and solely limited to academic research.

2.10
“Net Sales” means the gross revenues received by Party C, and sublicensees from
the sale of any Licensed Product less: (i) sales and/or use taxes actually paid,
import and/or export duties and other governmental charges actually paid, (ii)
outbound transportation paid, prepaid or allowed, (iii) amounts allowed or
credited, and actually refunded, due to returns (as reflected on the invoice,
and not to exceed the original billing amount), (iv) rebates, trade, quantity
and cash discounts to purchasers allowed and taken (v) insurance, handling or
shipping charges to purchasers.





Article 3: Transfer and Implementation of Technology


Confidential    Page 3    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





3.1
Transfer of Technical Information: Party B shall provide all necessary
information, know-how, trade secrets and confidential information regarding the
Technology to Party C within [**] from the Effective Date of this Agreement.

3.2
Product Commercialization Deadline: Subject to any regulatory delays or issues,
Party C shall research, use and develop the Technology to manufacture have
manufactured, import, have imported and sell, or have sold, manufactured
products within [**] from the Effective Date of this Agreement pursuant to the
Development Plan proposed by Party C (detailed in Attachment II, which may be
amended from time to time as the Research Agreement progresses). Party C shall
guarantee that it has sufficient financial means and operational facilities to
commercialize the Technology and shall use commercially reasonable efforts for
the marketing of the Licensed Products. If there is any delay or cessation of
the Development Plan, Party C shall immediately notify Party A and Party B in
writing and within [**], Party C shall present a revised Development Plan to
Party A and Party B accounting for the development factors impacting on the
commercialization of the Licensed Products.

3.3
Initiation of the first Phase III study (defined as enrollment of the first
patient as noted by the signing of the informed consent form by the patient)
shall commence no later than [**]. Completion of the first Phase III study using
the Technology shall occur no later than [**]. Successful registration of the
Technology in the United States by the FDA or in Europe by the EMA shall occur
no later than December 31, 2024.



Article 4: Obligations and Liabilities
4.1
Instructive Consulting: Party B shall provide Party C with a total of [**] of
technical instruction and consultation within [**] immediately following the
transfer of technical information to Party C as noted in Article 3.1 hereof.
Exceeding these hours or upon Party C’s request for further detailed
consultation services or personnel training regarding the Technology shall incur
a technical service fee payable to Party B. The time, location, fee, and method
of consultation shall be further negotiated by Party B and Party C.

4.2
CONFIDENTIALITY CLAUSE: Any information related to the Technology and/or the
terms of this Agreement itself will be considered Confidential Information.



Confidential    Page 4    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





Except as required to commercialize the Licensed Products or otherwise satisfy
its obligations hereunder; Party C agrees to exercise due care in keeping
confidential any and all information related to the Technology, including any
and all documentation and other physical manifestations or embodiments thereof.
The confidentiality obligations under this Agreement shall survive for a period
of [**] after termination or expiration of this Agreement.
Article 5: Calculation and Payment Terms for License Fee and Royalty
5.1
Royalty: During the Term hereof, Party C shall pay to Party A, a royalty based
on Net Sales of the Licensed Products including the Technology in the Licensed
Area. The Royalty on Net Sales shall be [**] percent ([**]%) on the sale of
Licensed Products. Following the Term (as defined in Article 9), Party C shall
be automatically granted an exclusive, royalty-free perpetual license to
practice the Technology and sell License Products anywhere in the Licensed Area
without the payment of a Royalty or other fee or consideration.

5.2
Up-front payments, milestone payments and funding for Phase III (or pivotal
trial).

5.2.1
Upon signing this Agreement, Party C shall pay Party A an up-front fee of
US$100,000.00. Unless this Agreement is early terminated by Party C in
accordance with Section 9.1 hereof, Party C shall commit to funding a Phase III
clinical study in AADC deficiency using the Technology for an estimated [**]
subjects as approved by Party C. The study will be conducted at least in part in
Taiwan; however, for purposes of enabling registration in other countries, the
Phase III clinical study may also be conducted in other countries as well.



5.2.2
Upon Initiation of the first Phase III study (defined as enrollment of the first
patient as noted by the signing of the informed consent form by the patient)
using the Technology, Party C shall pay Party A a milestone fee of US$[**].



5.2.3
Upon completion of the first Phase III study using the Technology, Party C shall
pay Party A a milestone fee of US$[**].





Confidential    Page 5    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





5.2.4
Upon successful registration of the Technology in the United States by the FDA
or in Europe by the EMA, Party C shall pay Party A a milestone fee of US$[**].



5.3
License Maintenance Fee. Beginning on the first (1st) anniversary of the
Effective Date of this Agreement and for each anniversary thereafter, Party C
will pay Party A the following yearly maintenance fees:



5.3.1
US $[**] on the [**] anniversaries;



5.3.2
US $[**] on the [**] anniversaries;



5.3.3
US $[**] on the [**] anniversaries; and



5.3.4
US $[**] for the [**] and each anniversary thereafter until the 20th
anniversary.



5.3.5
Yearly maintenance fees are nonrefundable, but are fully creditable against
Royalties payable pursuant to Section 5.1 hereof.

5.4
Royalty and Maintenance Fee Term. The Maintenance Fees noted in Section 5.3 and
the Royalty noted in Section 5.1 shall be in effect for a period of twenty (20)
years from the Effective Date of this Agreement.



5.5
Sublicenses: Party C shall pay Party A [**]%) percent of any up-front fee
received from a sublicensee and [**]%) percent of any milestone fee received
from a sublicensee, but that all fees paid to Party C for: (i) R&D, (ii) for the
sale by Party C of its own common or preferred stock on usual and customary
terms with a purchase price that represents the fair market value of the shares
being purchased or (iii) reimbursement of patent expenses and fees shall not be
subject to the sub-licensing fees. If Party C sublicenses this Agreement, the
sublicensee must be responsible for all the terms in execution of this Agreement
on behalf of Party C including but not limited to clinical trials, regulatory
registration, upfront payment, milestone payment, royalty and license
maintenance fees.



Confidential    Page 6    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





5.6
Patents: Party C will, with advice and input from Party A, prepare, file,
prosecute and maintain all of the patent applications and patents including the
Technology with counsel selected by Party C and reasonably acceptable to Party
A. Party A agrees that it will not abandon any of the patent applications or
patents in any county without the prior written consent of Party C. Party C will
be responsible for the reasonable costs of preparing, filing, presenting and
maintaining said patent applications and patents. If Party A or Party C decides
to discontinue its support for any patent applications or patent covered by this
Agreement, it shall provide the other Party with written notice of such
intention to discontinue its support for any patent application or patent and
the Parties shall mutually decide, in or within [**] of that notice, of their
decision as to whether or not they wish to continue supporting the patent
applications or patents or allow the patent or patent applications to be
abandoned. If the Parties are unable to reach an agreement, for whatever reason,
then the Party wishing to continue the support shall solely be responsible for
all subsequent costs and expenses associated therewith after the other party
discontinue support for the patent.

5.7
Payment Terms: Party C shall make payments to Party A pursuant to Sections 5.1
and 5.2 of this Article in cash or check. If any payment needs to be withheld
for tax purposes, it shall be handled in accordance with the current tax code.



5.8
If deemed necessary, but not more often than [**] and subject to entering into a
usual and customary Confidential Agreement, Party A is entitled to dispatch
accounting personnel or qualified accountants to Party C’s main business
location during normal business hours for purposes of auditing sales income from
Licensed Products. Party C hereto agrees to take or cause to be taken all such
other cooperative actions as are reasonably necessary or desirable in order to
permit the other parties to obtain the full benefits of this Agreement. Party C
shall also retain relevant bookkeeping records for [**] following the
termination of this Agreement for Party A’s use to confirm the accuracy of the
Royalty payments. Party A’s acceptance of the royalty as compiled and reported
by Party C does not affect Party A’s right to make a subsequent verification of
Party C’s report. If discovered that Party C reported a lower amount in
royalties than the actual fee reported in audits from Party A’s bookkeeping
records, Party C shall make recompensation for the difference and any interest
thereof at rate of [**]%) percent



Confidential    Page 7    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





per annum. If the difference exceeds [**]%) percent of the amount payable by
Party C, Party C shall also be liable for Party A’s reasonable audit fees.
5.9
The amounts of the above-mentioned license fee and royalty as listed above are
inclusive of business tax.

Article 6: Attribution of Intellectual Property Right and Infringement Liability
6.1
All intellectual property rights that relate to the manufacture, production,
assembly, use or sale of the Technology and any Licensed Products derived
thereof are vested solely in Party A. Subject to the terms and conditions of
this Agreement, Party C is granted an exclusive license as more fully noted in
Section 2.6 hereof. Party A is not entitled to enter into another technology
license and transfer agreement with any third parties covering or related to the
Technology or Research Results.

6.2
In the event that Party A or Party B believes that Party C has violated this
Agreement, the parties shall meet and, in good faith, use their best efforts to
resolve any dispute or disagreement. If after [**], the parties are unable to
resolve the dispute or disagreement, the matter shall be referred to final and
binding arbitration in accordance with Section 14.3 hereof.

6.3
If Party C wishes to incorporate a derivative for the development of the
Technology, Party C shall provide [**] prior notice in writing to Party A and
Party B. Only upon Party A and Party B’s consent, which consent shall not be
unreasonably withheld or delayed, may Party C transfer information regarding the
Technology to the derivative by sub-license or enter into another contractual
agreement.

6.4
In the case of any patent infringement action or any third party claim or suit
in Party C’s sale of Licensed Products manufactured by use of the Technology,
Party C shall notify Party A and Party B as soon as possible and shall make its
best efforts to carry out necessary defensive strategies to protect the common
interests of the three (3) parties.

6.5
In the case of any patent infringement under this Agreement and if any claim
should be made or litigation to be filed, Party C shall immediately notify Party
A and Party B and shall make its best efforts to assist Party A and Party B in
taking protective



Confidential    Page 8    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





measures and Party A (and Party B if applicable), shall, in a timely manner,
institute legal proceedings in order to protect the common interests of the
three (3) parties.
6.6
All of the intellectual property rights of derivative or additional research,
developed or added by Party C shall belong to Party C. Based on the principle of
mutual benefit, Party A shall be notified and granted a non-exclusive,
non-assignable right related to the intellectual property rights for Party A to
use internally, for academic purposes only provided that Party A and Party B
shall not disclose, deliver, or make available any such technical information to
any third party. Party A and Party B shall not be held liable in any
infringement proceeding involving intellectual property rights developed from
derivative research. Party C shall defend, indemnify, and hold Party A harmless
against all claims, suits, proceedings, losses, liabilities, and damages
(including costs, expenses, and reasonable attorneys' fees) arising from: (i)
any unauthorized use or dissemination of the Technology by Party C and (ii) any
violation of this Agreement or of any third-party's rights by Party C, including
but not limited to infringement of any copyright, violation of any proprietary
right and invasion of any privacy right.

6.7
Licensed Products manufactured by Party C based on the Technology shall be
properly labeled in accordance with relevant laws of the particular country in
which the Licensed Products are going to be sold. Party A and Party B shall not
be held liable for any product liability suit involving such products. Party C
shall indemnify and hold harmless Party A and Party B against all claims, suits,
proceedings, losses, liabilities, and damages (including costs, expenses, and
reasonable attorneys’ fees) asserted by third parties against Party A which
arise out of any act or omission by Party C.

6.8
Party C shall clearly mark “patent pending” on the Licensed Products
manufactured from the Technology and their packaging containers if an
application for patent on Research Results has been filed and such patent has
not yet been granted. After the patent for the Research Results has been
granted, the patent certificate number shall be clearly marked.

Article 7: No Warranty Clause
7.1
The Technology will be provided “AS IS” and delivered to Party C in electronic
form or hard copy by Party B from time to time when requested by Party C Party A
and Party B guarantee that they will make their best efforts to assist Party C
in



Confidential    Page 9    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





use of the Technology and Party A represents and warrants that it has full
right, title, interest and ownership to the Technology and Parties A and B
represent and warrant that they both have the right and authority to enter into
this Agreement. Save as provided above, Party A gives no warranty, express or
implied, and makes no representation that: (i) the Technology will be of
satisfactory quality, suitable for any particular purpose or for any particular
use under specified conditions, notwithstanding that such purpose, use, or
conditions may be known to Party A; or (ii) that the Technology will operate
error free or without interruption or that any errors will be corrected; or
(iii) that the material published in the Technology is either complete or
accurate. Furthermore, no warranties are given for the patentability, fitness
for particular purpose, or merchantability of the Technology.
7.2
All technical information obtained by Party C shall be treated as confidential
and shall be protected in the manner of trade secrets. Any damage or
infringement occurring after the implementation of the Technology shall be Party
C’s responsibility, provided that Party A and Party B shall make their best
efforts to assist Party C for handling such matters.

Article 8: Breach of Contract
8.1
Party C’s failure to pay any undisputed license fee and Royalty within the
deadline provided under Article 5 hereof may constitute a basis for Party A
terminating this Agreement subject to Party C’s right to arbitration in
accordance with Section 14.3 hereof. Party A shall notify Party C of any alleged
breach and Party C shall have thirty (30) days to cure the alleged breach and if
cured, then Party A shall have no right of termination and if not cured, then
Party A may terminate subject to Party C’s right to request arbitration.

8.2
In case of any breach of material obligation by Party A and/or Party B, Party C
may notify Party A and Party B of such breach and Party A and/or B shall have
thirty (30) days after receipt of the notice to cure such breach and if cured,
then Party C shall have no right of termination and if not cured, then Party C
may terminate subject to Party A and Party B’s right to request arbitration.

8.3
In no event shall any party be liable for any indirect, special or consequential
damages, including without limitations, lost profits and lost revenue.

Article 9: Term of Agreement


Confidential    Page 10    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





9.1
This Agreement shall become effective on the Effective Date and shall expire
twentieth (20th) anniversary of this Agreement; and thereafter, Party C shall
have a fully paid up, perpetual, royalty-free exclusive license in accordance
with Article 5.1 hereof. Nothwithstanding the foregoing, in the event of a
failure of a pivotal clinical study or a serious adverse event in a clinical
study that prevents development from continuing under reasonable circumstances,
or the rejection of a Biologics License Application with the US FDA, a Marketing
Authorization Application with the European EMA, or equivalent biologics
approval application in another territory with the relevant regulatory
authority, Party C may terminate this Agreement at any time upon sixty (60) days
prior written notice to Party A and upon the expiration of the aforesaid sixty
(60) day period, this Agreement shall terminate and be null and void except for
those provisions which survive in accordance with their terms. Under conditions
in which Party C has terminated the Agreement, Party A will retain all rights to
the Technology, including the exclusive use of any and all intellectual property
(including all patents patent applications any continuations, divisional, and
continuations in-part, any reissues, re-examinations, extensions or
substitutions of the patents, and the relevant international equivalents), data,
CMC records, documents, confidential information, materials and know-how
pertaining to the AADC gene therapy product and existing on the date of this
Agreement and otherwise relating to the Research Results as detailed in
Attachment I and Research Agreement. Additionally, in good faith and recognizing
that Party B may desire to continue the program without Party C, if Party C
terminates the Agreement, Party C agrees to pay to Party A the sum of
US$100,000.00 and to provide copies of all documents and materials in its
possession related to the Technology within thirty (30) days of termination.

9.2
Termination or expiration of this Agreement shall not affect any rights or
obligations accrued prior to such termination or expiration, or any obligations
which are stated herein to survive such termination or expiration.

Article 10: Effect of Expiration
10.1
Party C shall return to Party A the technical information obtained from Party A
and Party B and pay the Royalty due in full within [**] of the expiration of
this Agreement.



Confidential    Page 11    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





10.2
After the expiration of this Agreement, Party C shall refrain from any
production or manufacture by itself or through another person by use of the
Technology. However, if Party C has substantial proof to show that the product
was manufactured prior to the expiration or termination of this Agreement, the
sale of the Licensed Product may continue until all work in progress has been
completed and the inventory has been sold, provided that the royalty shall
remain payable pursuant to Article 5.

10.3
The obligations of Party C as set out in Articles 4, 5, (only with respect to
the continuation of sale pursuant to Section 10.2), and 6 will survive the
termination or expiration of this Agreement.

10.4
After the expiration or termination of this Agreement, or any extension thereof,
Party C shall return all intellectual property, technology, confidential
information and know-how related to the patents and patent applications to Party
A.

Article 11: Amendment to Agreement
11.1
This Agreement may be amended in writing upon consent of all three parties,
provided, that this Agreement may be amended only by Parties A and C to the
extent such amendment does not impair Party B’s rights hereunder. The amended
document signed by all three parties shall be attached to this Agreement as an
integral part hereof and shall replace the original provisions which have been
amended and replaced.

Article 12: Contract Performance Guarantee
12.1
If Party C is unable to commercialize the manufactured products manufactured by
use of the Technology within the fixed deadline as set forth in Article 3.2
hereof, Party C will provide written notice to Party A and Party B and the
Parties shall meet and establish a revised Development Plan in accordance with
Section 3.2 hereof.

Article 13: Governing Law and Arbitration
13.1
This Agreement shall be construed in accordance with and governed by the laws of
the Republic of China༈Taiwan).



Confidential    Page 12    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





13.2
The three (3) parties agree that any controversy or dispute arising in
connection with this Agreement shall first be resolved under the principle of
good faith within [**] after a party serves a notice of dispute on the other
parties.

13.3
In the event that any matter cannot be resolved in accordance with Section 14.2
hereof, then the matter shall be referred to arbitration for resolution before a
single arbitrator under the then commercial arbitration rules of the
International Chamber of Commerce (the “I.C.C.”) If the parties are unable to
agree on a single neutral arbitrator, such arbitrator shall be appointed by the
I.C.C. The arbitrator shall not have any current or past business or financial
relationships with any party to the arbitration, and shall have experience in
the arbitration or mediation of contract disputes. Each party shall be
responsible for its proportionate share of the filing fee and the arbitrator’s
fee; and otherwise, each party shall be responsible for its own costs and
expenses, including travel, consultants, witnesses and attorneys’ fees and
disbursements. The arbitrator shall be authorized only to interpret and apply
the provisions of this Agreement or any related agreements entered into under
this Agreement and shall have no power to modify or change any of the above in
any manner. The arbitrator shall have no authority to award punitive, special or
consequential damages or any damages inconsistent with this Agreement. The
arbitrator shall, within [**] of the conclusion of the hearing, unless such time
is extended by agreement of the parties, notify the parties in writing of his or
her decision, stating his or her reasons for such decision and separately
listing his or her findings of fact and conclusions of law. The arbitration
shall be conducted in Los Angeles, California, and shall be governed by the laws
of the Republic of China (Taiwan), and the decision of the arbitrator shall be
final and binding and may be entered in any court of competent jurisdiction. To
the extent permitted by applicable laws, nothing in this Section 14.3 shall in
any way limit the right of a party to seek preliminary injunction from the
Taipei District Court pending an award being issued. The parties agree that all
applicable statutes of limitation and time based defenses (i.e. estoppel and
laches) shall be tolled whole the procedures set forth in this Section 14.3 are
pending. The parties shall cooperate in taking any actions necessary to achieve
this result. Each party shall continue to perform its undisputed obligations
under this Agreement pending resolution of any dispute arising out of or
relating to this Agreement.

Article 14: Contact Management


Confidential    Page 13    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





14.1
Notice or request related to this Agreement shall be in writing and delivered to
the following locations and persons (hereinafter the “Contact Person”) and shall
be deemed received by the corresponding party when it is delivered to the
Contact Person:

Party A Contact Person: Andrew Man-Chung Wo
Title: Director of Center of Industrial-Academic Cooperation
Telephone: [**] Fax: [**]
Address: Center of Industrial-Academic Cooperation, No. 18 Si Yuan Street, 100
Taipei City
Party B Contact Person: Wuh-Liang Hwu (Paul),
Title: M.D., Ph.D
Telephone: [**]
Fax: [**]
Address: Department of Pediatrics and Medical Genetics Room 19005, 19F,
Children’s Hospital Building National Taiwan Unversity Hospital
8 Chung-Shan South Road, Taipei 10041, Taiwan


Party C Contact Person: Dr. Mark J. Pykett
Title: President and CEO
Telephone: [**]
Fax: [**]
Address: 245 First Street, Suite 1800, Cambridge, MA 02142
Email: [**]

In the case of any changes made to any Contact Person or contact information, a
written notice shall be sent to the other two (2) parties for update.
Article 15: Copies of Agreement
This Agreement is made in four original copies, with Party A retaining two
copies and Party B and Party C each retaining one copy.
---------------------------------------- Signature Page Follows
------------------------------------------


Confidential    Page 14    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





Parties to Agreement


Party A: National Taiwan University
Representative: Pan-Chyr Yang
Address: No. 1, Section 4, Roosevelt Road, 106 Taipei City


_/s/ Pan-Chyr Yang___________             _________________________    
(signature)                                     (date)


Party B: Professor Wuh-Liang (Paul) Hwu                                        
Current Department: Pediatrics
Title: Professor


_/s/ Wuh-Liang Hwu________             23 Dec 2015_______________    
(signature)                                     (date)


Party C: Agilis Biotherapeutics, LLC                                        
Federal Tax ID No. (EIN): 46-3936833 (USA)
Address: 245 First St, Suite 1800, Cambridge, MA 0-2142 USA
Representative: Dr. Mark J. Pykett
Title:    President and CEO                        


By:_/s/ Mark Pykett__                             21 December 2015
(signature)                                     (date)




Confidential    Page 15    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□





Attachment I    Contents of Licensed Technology


Name of Technology:     AADC Deficiency Gene Therapy __


Type of Intellectual Property:    ■ Know-how
□ Patent
□ IC Layout
□ Plant Root
□ Copyright
□ Trademark
■Others: data, CMC records, documents, confidential information, and materials


Inventor: Wuh-Liang Hwu


Summary Description of License:
[**]


Confidential    Page 16    v1



--------------------------------------------------------------------------------

Type of Contract
License and Technology Transfer Agreement (Research and development results
belong solely to NTU)
Contract No.
□□□□□□□□□
ex104ptcntulicenseand_image1.jpg [ex104ptcntulicenseand_image1.jpg]
Licensed Technology
□□□□□□□□□□□□□□□□□







Attachment II    Development Plan of AGILIS BIOTHERAPEUTICS, LLC




AAV-hAADC Gene Therapy
Development Plan


Background


Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 3 pages were omitted. [**]


Confidential    Page 17    v1

